Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 10/21/2021 has been entered. Claims 1, 4, 6, 9-11, and 13 have been amended. Claims 1-15 remain pending in the application.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 1-3 are rejected under 35 U.S.C. 103 as unpatentable over Ito (US 20110069157 A1) in view of Chen (US 20180240378 A1).
Regarding claim 1, Ito (e.g., Figs. 1-2, 18, and 33-34) discloses a micro light-emitting diode (LED) control device comprising: 
a substrate (substrate 51); 
a motor (motor 52) operatively connected to the substrate (substrate 51); 
a support stand (support frame 105) connected to the motor (motor 52); 
(support plate 42) on the support stand (support frame 105); and 
a LED (LED 101) on the support plate (support plate 42), wherein the motor (motor 52) is set to rotate the support stand (support frame 105),
wherein the micro LED is angled by the motor in a direction aligned with an angle of view associated with a user to shine light on a display screen such that the display screen will appear dark to an adjacent person not aligned with the angle of view associated with the user (The new limitation is interpreted in light of [0026] of the specification, which discloses “In one example, because the micro LED 50 is angled only in one direction; i.e., towards the user 17, the display screen 20 will appear dark or otherwise having less visual acuity when viewed at an angle not aligned with the user 17 …… An adjacent person who is positioned next to the user 17 would see a dark screen when attempting to view the display screen 20 because the micro LEDs 50 are not transmitting light in the direction of the adjacent person.” Ito (e.g., Figs. 1-3, 18, and 33-36) discloses an image display device comprising a rotating mechanism 52, a plurality of light emitting elements 101, and a eye-tracking sensor 81. Ito discloses the sensor 81 detects and determines whether there is a viewer watching the display ([0237]-[0238] and [0240]). When a viewer is detected, only the light emitting elements 101 in the direction toward the detected viewer are turned on and shine light on a corresponding display region viewed by the detected viewer ([0237]-[0238] and [0240]). Therefore, as illustrated below, an adjacent person would see a dark display region or a display region having less visual acuity when attempting to view the display because the adjacent person is not aligned with the angle of view associated with the detected user and is not detected by the sensor 81, and the light emitting elements 101 are not transmitting light in the direction of the adjacent person).

    PNG
    media_image1.png
    841
    834
    media_image1.png
    Greyscale

Ito discloses the LED 101 for an image display, but does not disclose the LED is a micro LED. However, it is well known in the art that micro LEDs have been widely used for an image display. As an example, Chen discloses different LEDs, including micro LED, OLED, or LED can be used for an image display. Chen (Figs. 1-3) also discloses an example of a display system comprising micro-LEDs for an image display. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chen to the display system of Ito. Compared with LED and OLED, micro LED would provide a long life, a better stability, and a high image resolution.

(e.g., Figs. 1-2, 18, and 33-34) discloses wherein the motor (motor 52) is set to rotate the support stand (support frame 105) approximately 45° in each lateral direction with respect to a two-dimensional rotation plane (Figs. 13-16; motor 52 is set to rotate support frame 105 from 0 to 360°).

Regarding claim 3, Ito in view of Chen discloses the micro LED control device of claim 1, Ito (e.g., Figs. 1-2, 18, and 33-34) discloses wherein the support stand (support frame 105) comprises a sub-pixel driving circuit (control circuit 55; e.g., Fig. 2 and 18 and [0241]-[0242]).
5.	Claims 4-8 and 10 are rejected under 35 U.S.C. 103 as unpatentable over Ito (US 20110069157 A1) in view of Chen (US 20180240378 A1) and further in view of Hansen (US 20110182472 A1).
Regarding claim 4, Ito (e.g., Figs. 1-2, 18, and 33-36) discloses a system comprising: 
at least one infrared iris recognition sensor (sensor 81; [0237], [0334], and [0338]-[0340]);
an electric circuit (control circuit 55) set to receive a first set of electrical signals (Fig. 18) from the at least one infrared iris recognition sensor (sensor 81); 
a conductive support frame (support frame 105 and support plate 42) comprising the electric circuit (control circuit 55; e.g., Figs. 18, 2, and 34 and [0241]-[0242]); 
(LED pixel 101) attached on the conductive support frame (support frame 105 and support plate 42); and
a micro electric engine (motor 52) operatively connected to the electric circuit (control circuit 55) and conductive support frame (support frame 105 and support plate 42), wherein the micro electric engine (motor 52) rotates the conductive support frame (support frame 105 and support plate 42) and the attached micro LED pixel (LED pixel 101) upon receiving a second set of electrical signals (Fig. 18) from the electric circuit (control circuit 55) based on the first set of electrical signals (Fig. 18) received from the at least one infrared iris recognition sensor (Fig. 18),
wherein the micro LED is angled by the motor in a direction aligned with an angle of view associated with a user to shine light on a display screen such that the display screen will appear dark to an adjacent person not aligned with the angle of view associated with the user (The new limitation is interpreted in light of [0026] of the specification, which discloses “In one example, because the micro LED 50 is angled only in one direction; i.e., towards the user 17, the display screen 20 will appear dark or otherwise having less visual acuity when viewed at an angle not aligned with the user 17 …… An adjacent person who is positioned next to the user 17 would see a dark screen when attempting to view the display screen 20 because the micro LEDs 50 are not transmitting light in the direction of the adjacent person.” Ito (e.g., Figs. 1-3, 18, and 33-36) discloses an image display device comprising a rotating mechanism 52, a plurality of light emitting elements 101, and a eye-tracking sensor 81. Ito discloses the sensor 81 detects and determines whether there is a viewer watching the display ([0237]-[0238] and [0240]). When a viewer is detected, only the light emitting elements 101 in the direction toward the detected viewer are turned on and shine light on a corresponding display region viewed by the detected viewer ([0237]-[0238] and [0240]). Therefore, as illustrated on page 4, an adjacent person would see a dark display region or a display region having less visual acuity when attempting to view the display because the adjacent person is not aligned with the angle of view associated with the detected user and is not detected by the sensor 81, and the light emitting elements 101 are not transmitting light in the direction of the adjacent person).

Ito discloses the LED pixel for an image display, but does not disclose the LED is a micro LED. However, it is well known in the art that micro LEDs have been widely used for an image display. As an example, Chen discloses different LEDs, including micro LED, OLED, or LED can be used for an image display. Chen (Figs. 1-3) also discloses an example of a display system comprising micro-LED pixels for an image display. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chen to the display system of Ito. Compared with LED and OLED, micro LED would provide a long life, a better stability, and a high image resolution.
Ito discloses at least one iris infrared recognition sensor (e.g., sensor 81B), but does not disclose a plurality of infrared iris recognition sensors. However, Hansen discloses a system comprising: a plurality of infrared iris recognition sensors (Figs. 1-4; more than one infrared imaging sensor used for iris recognition; [0049], [0039], and [0003]-[0004]). Therefore, it would have been obvious to one skilled in the art at the 

Regarding claim 5, Ito in view of Chen and further in view of Hansen discloses the system of claim 4, Ito (e.g., Figs. 1-2, 18, and 33-36) discloses wherein the micro electric engine (motor 52) is set to rotate the conductive stand frame (support frame 105 and support plate 42) approximately 45* in each lateral direction with respect to a two-dimensional rotation plane (Figs. 13-16; motor 52 is set to rotate support frame 105 from 0 to 360°).

Regarding claim 6, Ito in view of Chen and further in view of Hansen discloses the system of claim 5, Ito (e.g., Figs. 1-2, 18, and 33-36) and Hansen (Figs. 1-4) discloses wherein the plurality of infrared iris recognition sensors are set to detect eye movements of the user (e.g., Hansen’s Figs. 1-4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hansen to the eye tracking system of Ito in view of Chen for the same reason above.

(e.g., Figs. 1-2, 18, and 33-36) discloses wherein the first set of electrical signals comprise encoded data related to directional position of the eyes of the user in relation to the at least one infrared iris recognition sensor (Figs. 18 and 33; infrared viewer detecting sensor 81; [0237], [0334], and [0338]-[0340]). Ito discloses at least one iris infrared recognition sensor (e.g., sensor 81B), but does not disclose a plurality of infrared iris recognition sensors. However, Hansen discloses the first set of electrical signals comprise encoded data related to directional position of the eyes of the user in relation to the plurality of infrared iris recognition sensors (Figs. 1-4; more than one infrared imaging sensor used for iris recognition; [0049], [0039], and [0003]-[0004]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hansen to the eye tracking system of Ito in view of Chen for the same reason above.

Regarding claim 8, Ito in view of Chen and further in view of Hansen discloses the system of claim 7, Ito (e.g., Figs. 1-2, 18, and 33-36) discloses wherein the second set of electrical signals comprise encoded data that corresponds the direction of rotation of the micro electric engine to the directional position of the eyes of the user (e.g., Fig. 18; control signal from the control circuit 55 to the motor 52 based on a directional position of the user eyes detected by the sensor 81).

Regarding claim 10, Ito in view of Chen and further in view of Hansen discloses the system of claim 7, Ito (e.g., Figs. 1-2, 18, 27, and 33-37) discloses comprising a (LED pixels form a display screen as shown in Figs. 27, 33 and 37), wherein the sensor (e.g., Fig. 18; sensor 81) set to deliver the first set of electrical signals to the electric circuit (e.g., Fig. 18; control circuit 55) based on detected eye movements of the user (e.g., [0339]), and wherein the electric circuit (e.g., Fig. 18; control circuit 55) instructs the micro electric engine (e.g., Fig. 18; motor 52) to rotate in a prescribed direction based on the position of the eyes of the user in relation to the display screen (e.g., Figs. 33 and 35-37). Ito discloses at least one iris infrared recognition sensor (e.g., sensor 81B), but does not disclose a plurality of infrared iris recognition sensors. However, Hansen discloses a plurality of sensors are sensor ([0049], [0039], and [0003]-[0004]) set to deliver a first set of electrical signals based on detected eye movements of the user (Figs. 1-4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hansen to the eye tracking system of Ito in view of Chen for the same reason above.

6.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Ito (US 20110069157 A1) in view of Chen (US 20180240378 A1) and Hansen (US 20110182472 A1) and further in view of Bozarth (US 8913004 B1).
Regarding claim 9, Ito in view of Chen and further in view of Hansen discloses the system of claim 4, but does not disclose comprising a power unit set to power off the micro LED upon the plurality of infrared iris recognition sensors failing to detect eyes of the user. However, Bozarth (e.g., Figs. 1-11) discloses a display device, comprising a power unit set to power off the display device upon a plurality of infrared sensors (infrared sensors 1004 and 1006) failing to detect eyes of the display user (e.g., Figs. 3, 5, and 10-11). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Bozarth to the display device of Ito in view of Chen and Hansen so that a power unit set to power off the micro LED upon the plurality of infrared iris recognition sensors failing to detect eyes of a computerized device user. The combination/motivation would be to reduce a power consumption of a display device.
7.	Claims 4 and 11-12 are rejected under 35 U.S.C. 103 as unpatentable over Somalingam (WO 2014049084 A1) in view of Hansen (US 20110182472 A1) and Sullivan (US 20150160726 A1) and further in view of Ito (US 20110069157 A1).
Regarding claim 4, Somalingam (e.g., Figs. 1-12) discloses a system comprising: 
at least one iris recognition sensor (Fig. 1; camera 14);
an electric circuit (Fig. 1; control circuit 12) set to receive a first set of electrical signals (Fig. 1; P. 9, lines 5-10) from the at least one iris recognition sensor (Fig. 1; camera 14); 
a conductive support frame comprising the electric circuit (Figs. 1-4; conductive support frame includes a support 20 connected with a control circuit 12); 
a light-emitting diode (LED) pixel (Figs. 1-4; light-emitting pixel 22) attached on the conductive support frame (Figs. 1-4; support 20); and
a micro electric engine (Figs. 1-4; support carrier 38; P.11, lines 26-31, P. 12, lines 1-12, and P. 13, lines 6-11) operatively connected to the electric circuit (control circuit 12) and conductive support frame (support 20), wherein the micro electric engine (e.g., Fig. 3; support carrier 38) rotates the conductive support frame (e.g., Fig. 3; support 20) and the attached micro LED pixel (e.g., Fig. 3; light-emitting pixel 22) upon (P.11, lines 26-31, P. 12, lines 1-12, and P. 13, lines 6-11) from the electric circuit (e.g., Fig. 3; control circuit 12) based on the first set of electrical signals (Fig. 1; P. 9, lines 5-10) received from the at least one iris recognition sensor (Fig. 1; camera 14),
wherein the micro LED is angled by the motor in a direction aligned with an angle of view associated with a user to shine light on a display screen such that the display screen will appear dark to an adjacent person not aligned with the angle of view associated with the user (The new limitation is interpreted in light of [0026] of the specification, which discloses “In one example, because the micro LED 50 is angled only in one direction; i.e., towards the user 17, the display screen 20 will appear dark or otherwise having less visual acuity when viewed at an angle not aligned with the user 17 …… An adjacent person who is positioned next to the user 17 would see a dark screen when attempting to view the display screen 20 because the micro LEDs 50 are not transmitting light in the direction of the adjacent person.” Somalingam (e.g., Figs. 1-12) discloses an image display device comprising a rotating mechanism 38, a plurality of light emitting elements 22, and a eye-tracking sensor 14. Somalingam discloses the sensor 14 detects and determines whether there is a viewer watching the display. When a viewer 2 is detected, only the light emitting elements 22 in the direction 72 toward the detected viewer 2 are turned on and shine light on a corresponding display region viewed by the detected viewer. Therefore, as illustrated below, an adjacent viewer 1 would see a dark display region or a display region having less visual acuity when attempting to view the display because the adjacent viewer 2 is not aligned with the angle of view associated with the detected viewer 2, and the light emitting elements 22 are not transmitting light in the direction of the adjacent viewer 2.

    PNG
    media_image2.png
    579
    587
    media_image2.png
    Greyscale

Somalingam discloses at least one iris recognition sensor (Fig. 1; camera 14), but does not disclose a plurality of infrared iris recognition sensors. However, Hansen discloses a system comprising: a plurality of infrared iris recognition sensors (Figs. 1-4; more than one infrared imaging sensor used for iris recognition; [0049], [0039], and [0003]-[0004]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Black to the eye tracking system of Somalingam. The combination/motivation would be to provide an accurate eye tracking system that can be used for detecting multiple users (Somalingam, [0049]). In addition, since infrared light is invisible, the users cannot see this light and are therefore not distracted by it when the users view a display device (Somalingam, [0003]-[0004]).
Somalingam (e.g., Figs. 1-12) discloses a light-emitting diode (LED) pixel (Figs. 1-4, P. 10, lines 18-19; LED or OLED pixel), but does not disclose the light-emitting pixel (Fig. 8 and [0048]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sullivan to the display system of Somalingam in view of Black, which would provide alternative choices of pixel light sources.
Somalingam (e.g., Figs. 1-4) discloses the conductive support frame includes a support 20 connected with a control circuit 12. In view of Applicant’s specification, the Examiner further cites Ito as a reference. Ito (e.g., Figs. 1-2, 18, and 33-36) discloses a system comprising: a conductive support frame (support frame 105) comprising the electric circuit (control circuit 55; e.g., Figs. 18, 2, and 34 and [0241]-[0242]); a micro electric engine (motor 52) operatively connected to the electric circuit (control circuit 55) and conductive support frame (support frame 105), wherein the micro electric engine (motor 52) rotates the conductive support frame (support frame 105). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ito to the display system of Somalingam in view of Black and Hansen. The combination/motivation would be to provide an alternative choice to rearrange the motor control circuit and integrate it with the micro-LED support frame, which would simplify the system design and individually control each micro-LED pixel.

Regarding claim 11, Somalingam in view of Hansen and Sullivan and further in view of Ito discloses the system of claim 4, Somalingam (e.g., Figs. 1-12) discloses the (e.g., Figs. 8 and 11; display screen); and a LED control device adjacent to the display screen (e.g., Figs. 1-4; LED control device), wherein the micro LED control device comprises the electric circuit (Fig. 1; control circuit 12), the conductive support frame (Figs. 1-4; conductive support frame includes a support 20 connected with a control circuit 12), the LED pixel (Figs. 1-4; light-emitting pixel 22), and the micro electric engine (Figs. 1-4; support carrier 38), wherein the pixel area comprises an array of pixels (e.g., Figs. 8 and 11; an array of pixels), and wherein each pixel area comprises a plurality of LED control devices (e.g., Figs. 8 and 11). 
Somalingam (e.g., Figs. 1-12) discloses a light-emitting diode (LED) pixel (Figs. 1-4, P. 10, lines 18-19; LED or OLED pixel), but does not disclose the light-emitting pixel is a micro light-emitting diode (LED) pixel. However, Sullivan discloses a display system, wherein the light-emitting pixel can be a LED pixel, an OLED pixel, or a micro LED pixel, etc. (Fig. 8 and [0048]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sullivan to the display system of Somalingam in view of Black, which would provide alternative choices of pixel light sources.

Regarding claim 12, Somalingam in view of Hansen and Sullivan and further in view of Ito discloses the system of claim 11, Somalingam (e.g., Figs. 1-12) discloses wherein the plurality of LED control devices comprise a first LED control device, a second LED control device, and a third LED control device (e.g., Figs. 8 and 11 show an example of 3 LED pixels, each LED pixel has a control device as shown in Figs. 1-4), and wherein the first, second, and third LED control devices move independently with respect to one another (Figs. 8, 11, and 1-4; each LED pixel has a control device and is controlled by the corresponding control device).
Somalingam (e.g., Figs. 1-12) discloses a light-emitting diode (LED) pixel (Figs. 1-4, P. 10, lines 18-19; LED or OLED pixel), but does not disclose the light-emitting pixel is a micro light-emitting diode (LED) pixel. However, Sullivan discloses a display system, wherein the light-emitting pixel can be a LED pixel, an OLED pixel, or a micro LED pixel, etc. (Fig. 8 and [0048]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sullivan to the display system of Somalingam in view of Black, which would provide alternative choices of pixel light sources.

8.	Claims 13-14 are rejected under 35 U.S.C. 103 as unpatentable over Ito (US 20110069157 A1) in view of Chen (US 20180240378 A1) and further in view of Smits (US 20150227790 A1).
Regarding claim 13, Ito (e.g., Figs. 1-2, 18, and 33-37) discloses a method comprising: 
detecting a pupil of a user using iris recognition detection sensor (viewer detection sensor 81; [0237], [0334], and [0338]-[0340]) located adjacent to an electric display screen (display screen as shown in Figs. 33 and 36-27); 
delivering an electrical signal (Fig. 18) to a light-emitting diode (LED) pixel display (e.g., Figs. 2, 18 and 34; LED pixels 101) embedded in the electric display screen (display screen as shown in Figs. 33 and 36-27), wherein the electrical signal (Figs. 18 and 35); 
controlling the rotation of the LED pixel display according to the electrical signal relating to the movement of the eye of the user (Figs. 18 and 35; motor 52 control the rotation of LED pixels 101); and 
rotating the LED pixel display at a plurality of angles to adjust a field-of-view for the electric display screen (Figs. 18, 33, 35, and 13-16),
wherein the micro LED is angled by the motor in a direction aligned with an angle of view associated with a user to shine light on a display screen such that the display screen will appear dark to an adjacent person not aligned with the angle of view associated with the user (The new limitation is interpreted in light of [0026] of the specification, which discloses “In one example, because the micro LED 50 is angled only in one direction; i.e., towards the user 17, the display screen 20 will appear dark or otherwise having less visual acuity when viewed at an angle not aligned with the user 17 …… An adjacent person who is positioned next to the user 17 would see a dark screen when attempting to view the display screen 20 because the micro LEDs 50 are not transmitting light in the direction of the adjacent person.” Ito (e.g., Figs. 1-3, 18, and 33-36) discloses an image display device comprising a rotating mechanism 52, a plurality of light emitting elements 101, and a eye-tracking sensor 81. Ito discloses the sensor 81 detects and determines whether there is a viewer watching the display ([0237]-[0238] and [0240]). When a viewer is detected, only the light emitting elements 101 in the direction toward the detected viewer are turned on and shine light on a corresponding display region viewed by the detected viewer ([0237]-[0238] and [0240]). Therefore, as illustrated on page 4, an adjacent person would see a dark display region or a display region having less visual acuity when attempting to view the display because the adjacent person is not aligned with the angle of view associated with the detected user and is not detected by the sensor 81, and the light emitting elements 101 are not transmitting light in the direction of the adjacent person).

Ito discloses the LED pixel for an image display, but does not disclose the LED is a micro LED. However, it is well known in the art that micro LEDs have been widely used for an image display. As an example, Chen discloses different LEDs, including micro LED, OLED, or LED can be used for an image display. Chen (Figs. 1-3) also discloses an example of a display system comprising micro-LED pixels for an image display. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chen to the display system of Ito. Compared with LED and OLED, micro LED would provide a long life, a better stability, and a high image resolution.

Ito discloses at least one iris recognition detection sensor (e.g., sensor 81), but does not disclose a plurality of iris recognition detection sensors. In addition, Ito does not disclose sensing an ambient light intensity of an area adjacent to an electric display screen. However, Smits (Figs. 1 and 3-5) discloses detecting a pupil of a user using iris recognition detection sensors (detection sensors 122 and 126; [0046] and [0032]) located adjacent to an electric display screen (display screen 110); Smits (Figs. 1 and 3-5) further discloses sensing an ambient light intensity of an area adjacent to an electric display screen (Fig. 5; S502 and S504). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Smits to the eye tracking system of Ito in view of Chen. The combination/motivation would be to provide an eye tracking system with an improved accuracy and reduced background noise.

Regarding claim 14, Ito in view of Chen and further in view of Smits discloses the method of claim 13, Ito (e.g., Figs. 1-2, 18, and 33-37) discloses the method comprising rotating the micro LED pixel display 45° in each lateral direction with respect to a two-dimensional rotation plane (Figs. 13-16; motor 52 is set to rotate support frame 105 from 0 to 360°).

9.	Claim 15 is rejected under 35 U.S.C. 103 as unpatentable over Ito (US 20110069157 A1) in view of Chen (US 20180240378 A1) and Smits (US 20150227790 A1) and further in view of Jenkins (US 20160163205 A1).
Regarding claim 15, Ito in view of Chen and further in view of Smits discloses the method of claim 14, Ito (e.g., Figs. 1-2, 13-16, 18, and 33-37) discloses the rotation of the micro LED pixel display, but does not disclose wherein a complete 90° angle of rotation of the micro LED pixel display occurs in approximately one second. However, Jenkins discloses a navigation system and method, wherein a complete 90° angle of rotation of a display plane occurs in approximately one second (e.g., Fig. 6 and [0023]). Therefore, it would have been obvious to one skilled in the art at the effective filing date 

Response to Arguments
10.	Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
11.	Applicant has amended claims 1, 4, and 13 by adding a feature " wherein the micro LED is angled by the motor in a direction aligned with an angle of view associated with a user to shine light on a display screen such that the display screen will appear dark to an adjacent person not aligned with the angle of view associated with the user". Applicant further argues that the cited references do not disclose the new limitations of amended claims 1, 4, and 13. 

The examiner respectfully disagrees with applicant’s arguments. The new limitation is interpreted in light of [0026] of the specification, which discloses “In one example, because the micro LED 50 is angled only in one direction; i.e., towards the user 17, the display screen 20 will appear dark or otherwise having less visual acuity when viewed at an angle not aligned with the user 17 …… An adjacent person who is positioned next to the user 17 would see a dark screen when attempting to view the display screen 20 because the micro LEDs 50 are not transmitting light in the direction of the adjacent person.”

Ito (e.g., Figs. 1-3, 18, and 33-36) discloses an image display device comprising a rotating mechanism 52, a plurality of light emitting elements 101, and a eye-tracking sensor 81. Ito discloses the sensor 81 detects and determines whether there is a viewer watching the display ([0237]-[0238] and [0240]). When a viewer is detected, only the light emitting elements 101 in the direction toward the detected viewer are turned on and shine light on a corresponding display region viewed by the detected viewer ([0237]-[0238] and [0240]). Therefore, as illustrated below, an adjacent person would see a dark display region or a display region having less visual acuity when attempting to view the display because the adjacent person is not aligned with the angle of view associated with the detected user and is not detected by the sensor 81, and the light emitting elements 101 are not transmitting light in the direction of the adjacent person.

    PNG
    media_image1.png
    841
    834
    media_image1.png
    Greyscale



    PNG
    media_image3.png
    850
    862
    media_image3.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
                                                                                                                                                                                                  
/YUZHEN SHEN/Primary Examiner, Art Unit 2691